ON WRIT OF CERTIORARI TO THE . FOURTH CIRCUIT COURT OF APPEAL, PARISH OF ORLEANS PER CURIAM: 11Writ granted. Defendant was arrested pursuant to an alias capias that was issued after he failed to appear.in court.in an unrelated prosecution. While still in custody, police arrested him for, a series, of armed robberies based on surveillance videos they obtained after his arrest on the capias, which videos police believed confirmed his identity as the armed robber. On that same ddy, he appeared before a magistrate commissioner. Therefore, the commissioner erred in ordering him released pursuant to La.C.Cr.P; arts. 230.1 and 230.2 for failure to timely hold 48 and 72-hour hearings based on the initial date he was arrested on the unrelated alias capias. We reverse the magistrate commissioner’s ruling and remand for further proceedings consistent with this order. REVERSED AND REMANDED